Exhibit 10.4

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

By and Among

DELEK LOGISTICS PARTNERS, LP,

DELEK LOGISTICS GP, LLC,

DELEK LOGISTICS OPERATING, LLC,

DELEK CRUDE LOGISTICS, LLC,

DELEK US HOLDINGS, INC.,

DELEK MARKETING & SUPPLY, LLC,

DELEK MARKETING & SUPPLY, LP,

LION OIL COMPANY

AND

DELEK LOGISTICS SERVICES COMPANY

Dated as of November 7, 2012



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of November 7,
2012 (this “Agreement”), is by and among Delek Logistics Partners, LP, a
Delaware limited partnership (the “Partnership”), Delek Logistics GP, LLC, a
Delaware limited liability company (the “General Partner”), Delek Logistics
Operating, LLC, a Delaware limited liability company (“OLLC”), Delek Crude
Logistics, LLC, a Texas limited liability company (“Crude Logistics”), Delek US
Holdings, Inc., a Delaware corporation (“Delek US”), Delek Marketing & Supply,
LLC, a Delaware limited liability company (“Marketing LLC”), Delek Marketing &
Supply, LP, a Delaware limited partnership (“Marketing LP”), Lion Oil Company,
an Arkansas corporation (“Lion Oil”), and Delek Logistics Services Company, a
Delaware corporation (“Services Company”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.” Capitalized terms used herein shall have the meanings assigned to
such terms in Article I.

RECITALS

WHEREAS, the General Partner and Delek US have formed the Partnership, pursuant
to the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the purpose of engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware LP Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. Delek US formed the General Partner under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and contributed $1,000 for all of
the membership interests in the General Partner.

 

  2. The General Partner and Delek US formed the Partnership under the terms of
the Delaware LP Act and contributed $20 and $980, respectively, in exchange for
a 2.0% general partner interest and a 98.0% limited partner interest,
respectively, in the Partnership.

 

  3. The Partnership formed OLLC under the terms of the Delaware LLC Act and
contributed $1,000 for all of the membership interests in OLLC.

 

  4. Delek US formed Services Company under the terms of the Delaware General
Corporation Law.

 

  5. MPC Land merged into Delek Land.

 

  6. MPC Pipeline merged into Delek Pipeline.

 

  7. Each of Delek Pipeline and Delek Land merged into Crude Logistics.

 

1



--------------------------------------------------------------------------------

  8. El Dorado Pipeline Company, an Arkansas corporation, converted into a
Delaware limited liability company (“El Dorado LLC”).

 

  9. Magnolia Pipeline Company, an Arkansas corporation, converted into a
Delaware limited liability company (“Magnolia LLC”).

 

  10. Lion Oil Trading & Transportation, Inc., an Arkansas corporation,
converted into a Texas limited liability company (“LOTT LLC”).

 

  11. LOTT LLC effected a divisive merger in accordance with the provisions of
the Texas Business Organizations Code pursuant to which (i) SALA Gathering
Systems, LLC, a Texas limited liability company (“SALA Gathering LLC”), was
formed and (ii) and the assets and liabilities of LOTT LLC were allocated
between SALA Gathering LLC and LOTT LLC.

 

  12. Marketing LLC converted from a Delaware corporation into a Delaware
limited liability company.

 

  13. Delek US contributed its 100% membership interest in Paline Pipeline
Company, LLC, a Texas limited liability company (“Paline LLC”), to the General
Partner.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
hereunder:

 

  1. Crude Logistics and Marketing LP will distribute their respective accounts
receivable (“Accounts Receivable”) to Marketing LLC.

 

  2. The General Partner will contribute its 100% membership interest in Paline
LLC to the Partnership in exchange for (A) 489,766 general partner units
representing a continuation of its 2.0% general partner interest in the
Partnership (the “General Partner Units”), (B) all of the Incentive Distribution
Rights of the Partnership and (C) the right to receive the General Partner
Distribution.

 

  3. Lion Oil will contribute the Memphis Terminal and the Nashville Terminal
and 100% of its interests in each of SALA Gathering LLC, El Dorado LLC and
Magnolia LLC to the Partnership in exchange for (A) 11,999,258 Subordinated
Units representing an aggregate 49% limited partner interest in the Partnership
and (B) 612,207 Common Units representing an aggregate 2.5% limited partner
interest in the Partnership.

 

  4. Marketing LLC will contribute 100% of its interest in each of Marketing LP
and Delek Marketing GP, LLC, a Delaware limited liability company (“Marketing
GP”), to the Partnership in exchange for (A) 2,187,051 Common Units representing
an aggregate 8.93% limited partner interest in the Partnership; (B) the right to
receive the Borrowed Funds Distribution; (C) the right to receive the Marketing
Distribution and (D) the right to receive the Deferred Issuance and
Distribution. The Partnership will receive its 100% interest in each of
Marketing LP and Marketing GP subject to (i) the working capital accounts
payable of Marketing LP and Marketing GP of $22.3 million (the “Working Capital
Borrowings”) and (ii) indebtedness of $63 million under the Existing Credit
Agreement (the “Existing Credit Agreement Debt”).

 

2



--------------------------------------------------------------------------------

  5. The Partnership will issue 9,200,000 Common Units, including 1,200,000
Common Units to be issued pursuant to the Over-Allotment Option, representing an
aggregate 37.57% limited partner interest in the Partnership to the public in
exchange for the contribution by the public, through the Underwriters, to the
Partnership of gross proceeds of $193,200,000.

 

  6. The Partnership will contribute the Memphis Terminal and the Nashville
Terminal and 100% interests in each of SALA Gathering LLC, El Dorado LLC,
Magnolia LLC, Paline LLC, Marketing LP and Marketing GP to OLLC.

 

  7. The Partnership will borrow the Borrowed Funds under the Credit Agreement,
and Marketing LLC will guarantee such borrowings.

 

  8. The Partnership will distribute the Borrowed Funds to Marketing LLC (the
“Borrowed Funds Distribution”), and Marketing LLC will loan the Borrowed Funds
and a portion of the proceeds from (i) the Marketing Distribution and (ii) the
distribution set forth in Section 3.2 to Delek US and pledge the Note to the
lenders under the Credit Agreement as security for its guarantee of such debt
and agree to pledge any payment with respect to or proceeds from the sale of the
Note in a cash collateralized account to secure its guarantee.

 

  9. The Partnership will use the proceeds from the Offering to (A) pay
transaction expenses, estimated to be approximately $3.5 million (excluding the
underwriting discounts and the Structuring Fee); (B) pay the underwriting
discounts; (C) pay the Structuring Fee to Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Barclays Capital Inc.; (D) distribute $50 million to the
General Partner (the “General Partner Distribution”) and $3.1 to Marketing LLC
(the “Marketing Distribution”); (E) retire the Existing Credit Agreement Debt;
and (E) replace certain of the working capital distributed to Marketing LLC in
the form of the Accounts Receivable.

 

  10. Delek US will contribute to Services Company, its 100% membership interest
in the General Partner.

WHEREAS, the stockholders, members or partners of the Parties have taken all
corporate, limited liability company action and partnership, as the case may be,
required to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

“Accounts Receivable” has the meaning assigned to such term in the recitals.

“Agreement” has the meaning assigned to such term in the preamble.

“Big Sandy” means Delek Marketing-Big Sandy, LLC, a Texas limited liability
company.

“Borrowed Funds” has the meaning set forth in Section 2.8.

“Borrowed Funds Distribution” has the meaning set forth in the recitals.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“Credit Agreement” means the revolving credit agreement among the Partnership,
OLLC, Marketing GP, Marketing LP, Crude Logistics, Big Sandy, Magnolia LLC, El
Dorado LLC, SALA Gathering LLC, and Paline LLC, as co-borrowers, Fifth Third
Bank, as administrative agent, and the lenders party thereto, substantially in
the form filed as an exhibit to the Registration Statement.

“Crude Logistics” has the meaning assigned to such term in the preamble.

“Deferred Issuance and Distribution” has the meaning assigned to such term in
the Partnership Agreement.

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

“Delaware LP Act” has the meaning assigned to such term in the recitals.

“Delek Land” means Delek Land Texas, Inc., a Texas corporation.

“Delek Pipeline” means Delek Pipeline Texas, Inc., a Texas corporation.

“Delek US” has the meaning assigned to such term in the preamble.

“Effective Time” means immediately prior to the closing of the Offering pursuant
to the Underwriting Agreement.

“El Dorado LLC” has the meaning assigned to such term in the recitals.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated December 19, 2007 by and between Marketing LP and various financial
institutions from time to time party to the agreement, as lenders, and Fifth
Third Bank, as administrative agent and L/C issuer, as amended.

 

4



--------------------------------------------------------------------------------

“Existing Credit Agreement Debt” has the meaning assigned to such term in the
recitals.

“General Partner” has the meaning assigned to such term in the preamble.

“General Partner Distribution” has the meaning assigned to such term in the
recitals.

“General Partner Units” has the meaning assigned to such term in the recitals.

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

“Lion Oil” has the meaning assigned to such term in the preamble.

“LOTT LLC” has the meaning assigned to such term in the recitals.

“Magnolia LLC” has the meaning assigned to such term in the recitals.

“Marketing Distribution” has the meaning assigned to such term in the recitals.

“Marketing GP” has the meaning assigned to such term in the recitals.

“Marketing LLC” has the meaning assigned to such term in the preamble.

“Marketing LP” has the meaning assigned to such term in the recitals.

“Memphis Terminal” means the light products terminal located in Memphis,
Tennessee, currently owned by Lion Oil and used to support Lion Oil’s El Dorado,
Arkansas refinery.

“MPC Land” means MPC Land Acquisition, Inc., a Texas corporation.

“MPC Pipeline” means MPC Pipeline Acquisition, Inc., a Texas corporation.

“Nashville Terminal” means the light products terminal located in Nashville,
Tennessee, currently owned by Lion Oil and used to provide terminalling services
to independent third parties and Delek US’s retail segment.

“Note” has the meaning assigned to such term in Section 2.9.

“Offering” means the initial public offering of the Partnership’s Common Units.

“OLLC” has the meaning assigned to such term in the preamble.

“Option Closing Date” has the meaning assigned to such term in the Partnership
Agreement.

“Over-Allotment Option” has the meaning assigned to such term in the Partnership
Agreement.

“Paline LLC” has the meaning assigned to such term in the recitals.

 

5



--------------------------------------------------------------------------------

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Delek Logistics Partners, LP dated as of November 7,
2012.

“Partnership” has the meaning assigned to such term in the preamble.

“Party” and “Parties” has the meaning assigned to such term in the preamble.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-182631), as amended and effective at the
Effective Time.

“SALA Gathering LLC” has the meaning assigned to such term in the recitals.

“Services Company” has the meaning assigned to such term in the recitals.

“Structuring Fee” means a fee equal to 0.50% of the gross proceeds of the sale
of Common Units pursuant to the Underwriting Agreement, including pursuant to
the exercise of the Over-Allotment Option.

“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

“Underwriters” means those underwriters listed in the Underwriting Agreement.

“Underwriting Agreement” means that certain Underwriting Agreement between
Merrill Lynch and Barclays Capital Inc., as representatives of the Underwriters,
the General Partner, the Partnership, Delek US, Lion Oil and Marketing LLC dated
as of November 1, 2012.

“Working Capital Borrowings” has the meaning assigned to such term in the
recitals.

ARTICLE II

CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

The following shall be completed immediately following the Effective Time in the
order set forth herein:

Section 2.1 Conveyance by Crude Logistics of its Accounts Receivable to
Marketing LLC. Crude Logistics hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to Marketing LLC, its successors and
its assigns, for its and their own use forever, all right, title and interest in
and to its Accounts Receivable, and Marketing LLC hereby accepts such Accounts
Receivable.

Section 2.2 Conveyance by Marketing LP of its Accounts Receivable to Marketing
LLC. Marketing LP hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Marketing LLC, its successors and its
assigns, for its and their own use forever, all right, title and interest in and
to its Accounts Receivable, and Marketing LLC hereby accepts such Accounts
Receivable.

 

6



--------------------------------------------------------------------------------

Section 2.3 Payment and Contribution of Cash by the Public Through the
Underwriters. The Parties acknowledge that the Partnership is undertaking the
Offering and the public, through the Underwriters will, pursuant to the
Underwriting Agreement, agree to make a capital contribution to the Partnership
of approximately $168 million in cash ($156.2 million net to the Partnership
after the underwriting discount of $10.9 million and the Structuring Fee payable
to Merrill Lynch, Pierce, Fenner & Smith Incorporated and Barclays Capital Inc.)
in exchange for the issuance and sale of 8,000,000 Common Units, representing an
aggregate 32.67% limited partner interest in the Partnership.

Section 2.4 Contribution by the General Partner of its 100% Membership Interest
in Paline LLC to the Partnership. The General Partner hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
the Partnership, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to its 100% membership interest in
Paline LLC in exchange for (A) the General Partner Units, (B) the Incentive
Distribution Rights and (C) the right to receive the General Partner
Distribution, and the Partnership hereby accepts the 100% membership interest in
Paline LLC.

Section 2.5 Contribution by Lion Oil of the Memphis Terminal and the Nashville
Terminals and 100% membership interests in SALA Gathering LLC, El Dorado LLC and
Magnolia LLC to the Partnership. Lion Oil hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the Partnership, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the Memphis Terminal and Nashville Terminal and its 100%
membership interest in each of SALA Gathering LLC, El Dorado LLC and Magnolia
LLC, in exchange for (A) 11,999,258 Subordinated Units representing an aggregate
49% limited partner interest in the Partnership and (B) 612,207 Common Units
representing an aggregate 2.5% limited partner interest in the Partnership, and
the Partnership hereby accepts the Memphis Terminal and the Nashville Terminal
and 100% membership interests in each of SALA Gathering LLC, El Dorado LLC and
Magnolia LLC.

Section 2.6 Contribution by Marketing LLC of 100% of its interests in Marketing
LP and Marketing GP to the Partnership. Marketing LLC hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
the Partnership, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to 100% of its interest in each of
Marketing LP and Marketing GP, in exchange for (A) 2,187,051 Common Units
representing an aggregate 8.93% limited partner interest in the Partnership,
(B) the right to receive the Marketing Distribution, (C) the right to receive
the Borrowed Funds Distribution and (D) the right to receive the Deferred
Issuance and Distribution, and the Partnership hereby accepts a 100% interest in
each of Marketing LP and Marketing GP. The Partnership acknowledges that its
100% interest in each of Marketing LP and Marketing LP shall be subject to the
Working Capital Borrowings and the Existing Credit Agreement Debt.

 

7



--------------------------------------------------------------------------------

Section 2.7 Contribution by the Partnership of the Memphis Terminal and
Nashville Terminal and 100% interests in each of SALA Gathering LLC, El Dorado
LLC, Magnolia LLC, Paline LLC, Marketing LP and Marketing GP to OLLC. The
Partnership hereby grants, contributes, bargains, conveys, assigns, transfers,
sets over and delivers to OLLC, its successors and its assigns, for its and
their own use forever, the Memphis Terminal and Nashville Terminal and 100%
interests in each of SALA Gathering LLC, El Dorado LLC, Magnolia LLC, Paline
LLC, Marketing LP and Marketing GP, and OLLC hereby accepts the Memphis Terminal
and Nashville Terminal and 100% interests in each of SALA Gathering LLC, El
Dorado LLC, Magnolia LLC, Paline LLC, Marketing LP and Marketing GP. The Parties
agree that the Partnership may direct Lion Oil, in a separate written
instruction, to convey the Memphis and Nashville Terminals directly to OLLC to
save duplicate recording fees, escrow costs and other like charges.

Section 2.8 Incurrence of Indebtedness and Guarantee by Marketing LLC. The
Parties acknowledge that (a) the Partnership (i) is incurring $90 million in
indebtedness pursuant to its Credit Agreement (the “Borrowed Funds”) and
(ii) Marketing LLC is guaranteeing the Borrowed Funds and certain other
obligations of the Partnership under the Credit Agreement and pledging the Note
as security for the guarantee.

Section 2.9 Uses of Borrowed Funds. The Partnership is distributing the Borrowed
Funds to Marketing LLC. Marketing LLC is loaning the Borrowed Funds and a
portion of the proceeds from the distribution set forth in Section 3.2 and the
Marketing Distribution to Delek US and Delek US is delivering to Marketing LLC a
note evidencing the obligation (the “Note”). Marketing LLC is pledging the Note
to the lenders under the Credit Agreement as security for its guarantee of the
Borrowed Funds with an agreement to pledge any payments with respect to or
proceeds from the sale of the Note in a cash collateralized account to secure
such guarantee.

Section 2.10 Use of Equity Proceeds. The Parties acknowledge (a) the payment by
the Partnership of transaction expenses in the amount of approximately
$3,500,000 (excluding the underwriting discounts and the Structuring Fee);
(b) the distribution to the General Partner of the General Partner Distribution
and to Marketing LLC of the Marketing Distribution; (c) the retirement of the
Existing Credit Agreement Debt; and (d) the replacement of certain of the
working capital distributed to Marketing LLC in the form of the Accounts
Receivable.

Section 2.11 Payment of the Structuring Fee. The Partnership agrees to pay
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Barclays Capital Inc. the
applicable Structuring Fee.

Section 2.12 Redemption of the General Partner’s and Delek US’s Initial
Interests. For and in consideration of the payment by the Partnership of $20 to
the General Partner and $980 to Delek US as a refund of their respective initial
contribution to the Partnership, along with 2.0% and 98.0%, respectively, of any
interest or profit that resulted from the investment or other use of such
capital contribution, the Partnership hereby redeems all of the initial
interests of the General Partner and Delek US.

ARTICLE III

ADDITIONAL TRANSACTIONS

Section 3.1 Contribution of General Partner to Services Company. Effective
immediately after the transactions described in Article II, Delek US hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to Services Company, its successors and its assigns, for its and their
own use forever, all right, title and interest in and to its 100% membership
interest in the General Partner, and Services Company hereby accepts a 100%
membership interest in the General Partner.

 

8



--------------------------------------------------------------------------------

Section 3.2 Purchase of Additional Common Units. On November 2, 2012, the
Over-Allotment Option was exercised in full. The Underwriters will contribute
additional cash to the Partnership in exchange for an additional 1,200,000
Common Units on the basis of the initial public offering price per Common Unit
set forth in the Registration Statement less the amount of underwriting
discounts and applicable Structuring Fee, and the Partnership shall make a cash
distribution to Marketing LLC equal to the amount contributed by the
Underwriters to the Partnership on each such Option Closing Date.

Section 3.3 Issuance of Additional Common Units. Since the Over-Allotment Option
has been exercised in full, the Partnership will not issue any additional Common
Units to Marketing LLC, in connection with the Over-Allotment Option.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

ARTICLE V

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with Article
VII, without further action by any Party hereto.

ARTICLE VI

COVENANTS

Section 6.1 Debt Covenant.

The Parties intend that (i) the distribution of the Borrowed Funds to Marketing
LLC shall qualify as a “debt-financed transfer” under Treasury Regulations
Section 1.707-5(b), and (ii) Marketing LLC’s share of the Partnership’s
liabilities under the Credit Agreement with respect to the Borrowed Funds under
Sections 1.752-2 and 1.707-5(a)(2)(i) of the Treasury Regulations

 

9



--------------------------------------------------------------------------------

shall be the entire amount of the Partnership’s liabilities under the Credit
Agreement with respect to the Borrowed Funds. For purposes of this Section 6.1,
Treasury Regulation Section 1.707-3(c) shall be applied by substituting the
phrase “three-year” for the phrase “two-year” in each place the latter phrase
appears therein. The Parties agree to act at all times in a manner consistent
with the foregoing provisions of this Section 6.1, except with the prior written
consent of Marketing LLC. For a period of three (3) years, the Partnership will
not make any payment that would reduce the outstanding balance of the
Partnership’s liabilities under the Credit Agreement below the amount of the
Borrowed Funds, other than with the proceeds of a successor debt that
(i) qualifies as, and is treated by the Partnership as, a continuation of the
debt repaid under Section 1.707-5(c) of the Treasury Regulations, and (ii) is
treated as allocable entirely to Marketing LLC under the principles of the
debt-financed transfer exception to the disguised sale rules provided in
Section 1.707-5(b) of the Treasury Regulations.

Section 6.2 Net Worth of Marketing LLC.

Marketing LLC covenants and agrees that it will, for a period of three years,
maintain a net value (as determined pursuant to the principles of Treasury
Regulation Section 1.752-2(k)(2)) that is not less than the principal amount of
the Partnership’s outstanding indebtedness immediately after the Effective Time
that constitute recourse liabilities of Marketing LLC (within the meaning of
Treasury Regulation Section 1.752-2), which amount will be reduced by principal
payments by the Partnership on such indebtedness and which amount will not be
increased by any new borrowings by the Partnership.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Order of Completion of Transactions. The transactions provided for
in Article II of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein. Following the completion of the
transactions provided for in Article II, the transactions provided for in
Article III, if they occur, shall be completed.

Section 7.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

 

10



--------------------------------------------------------------------------------

Section 7.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 7.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 7.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 7.6 Choice of Law. This Agreement shall be subject to and governed by
the laws of the State of Texas. Each Party hereby submits to the jurisdiction of
the federal courts in the State of Texas and to venue in the state and federal
courts in Harris County, Texas.

Section 7.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 7.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 7.9 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

Section 7.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

DELEK LOGISTICS PARTNERS, LP By:   Delek Logistics GP, LLC,   its general
partner

 

  By:   /s/ Andrew L. Schwarcz     Name:   Andrew L. Schwarcz     Title:  
Executive Vice President and General Counsel

 

DELEK LOGISTICS GP, LLC By:   /s/ Andrew L. Schwarcz   Name:   Andrew L.
Schwarcz   Title:   Executive Vice President and General Counsel

 

DELEK LOGISTICS OPERATING, LLC By:   /s/ Andrew L. Schwarcz   Name:   Andrew L.
Schwarcz   Title:  

Executive Vice President and

General Counsel

 

DELEK CRUDE LOGISTICS, LLC By:   /s/ Mark Cox   Name:   Mark Cox   Title:  

Executive Vice President and Chief

Financial Officer

 

DELEK US HOLDINGS, INC. By:   /s/ Kent B. Thomas   Name:   Kent B. Thomas  
Title:   Executive Vice President and General Counsel

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

LION OIL COMPANY  

By:

  /s/ Mark Cox     Name: Mark Cox    

Title:   Executive Vice President and Chief

            Financial Officer

DELEK MARKETING & SUPPLY LLC

By:

 

/s/ Mark Cox

 

Name: Mark Cox

 

Title:   Executive Vice President and Chief

            Financial Officer

DELEK MARKETING & SUPPLY, LP

By:

  Delek Marketing GP, LLC   its general partner  

By:

  /s/ Mark Cox     Name: Mark Cox    

Title:   Executive Vice President and Chief

            Financial Officer

DELEK LOGISTICS SERVICES COMPANY

By:

  /s/ Mark Cox   Name: Mark Cox  

Title:   Executive Vice President and Chief

            Financial Officer

Signature Page to Contribution, Conveyance and Assumption Agreement